Smith, J., (after stating the facts). We think the instruction numbered 3 should not have been given. Mental anguish was not a recoverable element of damages under the facts -of this case. The mental anguish suffered in this -case did not result from the walk in the rain -and cold, nor from the sickness which resulted therefrom; but from the delay in getting to Malvern in time to look after the funeral arrangements of the father on the part of two of the appellees and the failure to attend the funeral of an uncle on the part of the other. It is true appellees suffered physical pain as the result of their illness and men. tal anguish on account of the delay; but there is no such causal 'connection between the two as that the railway must respond in damages for both. A somewhat similar contention was made in the case of Chicago, R. I. & P. Ry. Co. v. Moss, 89 Ark. 187. There a passenger debarked from a train and requested that his baggage be put off. His request was denied, and he was insulted and humiliated by the conductor. At the trial he recovered a verdict for $5 for actual damages .and $700 for humiliation and injured feelings. The opinion in that case reviewed the opinion of this court in the case of St. Louis, I. M. & S. Ry. Co. v. Taylor, 84 Ark. 42, which is our leading case on the right to recover damages to compensate for mental .anguish unaccompanied by physical injury. It was there insisted that Moss should recover for his humiliation because it was accompanied by another “element of recoverable damages.” Discussing that question, it was there said: “The ‘other element of recoverable damages’ referred to, in the excerpt of the opinion above quoted, was clearly indicated in the preceding part of the opinion, wherein it was stated that 'damages for mental suffering may be recovered where there is a physical injury, be-, cause the two are so intimately connected that both must bé considered on account-of the 'difficulty in separating them. This is the foundation for permitting a recovery for mental suffering; and without this necessary connection between the physical injury and the mental suffering, there can be no recovery for the mental suffering. There are many cases in the books where there is a constructive physical injury, such as duress, ejection from trains, etc., where there is no physical violence, but an actual restraint or coercion of the person. In such cases, and possibly others, it would not be sound to hold that, merely because the finger was not laid upon the lapel of the coat, there can be no recovery for the wrong done, including the mental suffering resulting from such duress or coerced ejection. In order not to exclude such cases, the clause, which is made the basis for this suit was added; but it was not intended to permit any disconnected recoverable element to be used as a post to which to hitch mental suffering. In this case there is no connection whatever between the recoverable element .and the mental suffering; and the latter can not be sustained independently.” ' Appellees assert their right to recover under the authority of the ease of St. Louis, I. M. & S. Ry. Co. v. Brown, 97 Ark. 505. But the opinion in that case recites the fact to be that: “There is also evidence of physical suffering resulting directly from the wrongful expulsion of plaintiff with her baggage át a lonely place on the railroad where she could not procure shelter. She became physically exhausted iu attempting to carry her baggage back to the place where the auditor told her she would find the depot, -and in seeking to find a house where she could procure shelter and protection for the night. ' The jury had a right to consider these circumstances, and the mental, ás well -as the physical suffering plaintiff endured in estimating the amount of her damages.” Here .there is no connection between the mental anguish and the physical injury, and, consequently, there can be no recovery for the mental -anguish. For the error indicated, the judgment will be reversed and the cause remanded.